DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.
 Response to Arguments
Applicant’s arguments filed 4/8/21 with respect to claims 1, 11 and 18 have been read and considered but are moot because claims 1-3, 5-13 and 15-20 are now rejected with Valentino (US 2005/0177859) and Garoutte (US 2006/0222206) in view of Barone (US 2002/0075403). Applicant has amended the rejection to disclose “…in response to receiving an exception from the transaction device, the switch automatically causes the controller to display…” both the video of a transaction and the text extracted from the transaction data” for independent claim 1.  Independent claims 11 and 18 have also been amended in a similar manner as claim 1.  Peruse the rejection below for elaboration.  
Also, Applicant does not argue against the double patenting rejection, and states that a terminal disclaimer will be submitted when the claims are deemed to be patentable over the prior art rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valentino (US 2005/0177859) and Garoutte (US 2006/0222206) in view of Barone (US 2002/0075403).

a surveillance camera for capturing video (paragraph [9], Valentino discloses that at least one surveillance camera is utilized for recording video of each transaction terminal that can include cash register, POST, game table, gaming device, bank window, automatic teller machine, security point, door entry/exit, bank window, change window or any transaction device, etcetera; paragraph [34], Valentino discloses the transaction terminal 6 camera 10 can be monitored with at least one camera); 
a transaction device within a field of view of the surveillance camera (paragraph [9], Valentino discloses that at least one surveillance camera is utilized for recording video of each transaction terminal that can include cash register, POST, game table, gaming device, bank window, automatic teller machine, security point, door entry/exit, bank window, change window or any transaction device, etcetera; paragraph [34], Valentino discloses the transaction terminal 6 camera 10 can be monitored with at least one camera, wherein the camera 10 or cameras 10 can monitor the area of interest at a location 8 or any other location of interest with the transaction terminal, thus providing a field of view of the area of interest of the camera, and when there are two or more cameras, then there are two or more views are produced); 
a display (paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device); 
a controller operatively coupled to the surveillance camera, the transaction device, and the display (paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for 
the controller comprising a switch operatively coupled to the transaction device (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, thus the user can switch views from multiple transaction devices, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device; paragraph [37], Valentino discloses transactions from transaction terminal are recorded and stored in the video database server 24, wherein element 24 functions as a transaction server; paragraph [52], Valentino discloses that transaction signals or data can be monitored and produced for certain transaction 
video of a transaction at the transaction device captured by the surveillance camera (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph 
text extracted from the transaction data corresponding to the transaction superimposed on the video of the transaction (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user; wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device; paragraph [37], Valentino discloses transactions from transaction terminal are recorded and stored in the video database server 24, wherein element 24 functions as a transaction server; paragraph [52], Valentino discloses that 
Valentino does not disclose in response to receiving an exception from the transaction device, the switch automatically causes the controller to display: video of a transaction at the transaction device captured by the surveillance camera.
However, Garoutte discloses in response to receiving an exception from the transaction device (paragraph [91], Garoutte discloses automatically selecting the camera view, via a processor-controlled selection and control system (PCS system), that provides the event or incident to a display monitor of a CCTV (closed circuit television) for viewing by an operator/viewer/user/personnel, wherein the areas or locations of interest to be monitored by the CCTV video cameras obtain video images to be analyzed for image processing to determine whether there is an event or incident that would trigger the selection of the camera view to be displayed onto the display monitor and that motion detectors and other means of discerning an event or incident, thus the exception is that there is an abnormality, an event or incident that trigger the display of the selected camera view for viewing the event or incident; paragraph [92], Garoutte discloses that image analysis is performed by the processor-controlled selection and control system (PCS system) for determining what events or incidents have occurred within the captured video data that can signify the trigger or acknowledgement of the event or incident for alerting the operator/viewer/user/personnel with a display, from the camera view that automatically selected by the PCS system, of the event or incident that requires the operator/viewer/user/personnel to be aware of, and wherein paragraph [247], Garoutte discloses that mask assignment is performed for establishing security criteria within a monitored scene by the CCTV security camera system, and paragraph [249], Garoutte discloses that erratic behaviors or movements and/or other attributes can signify or alert an event or incident that merits the triggering of the scene, as observed by a camera, to be significant for letting the operator/viewer/user/personnel know by automatically selecting the camera view, via processor-controlled selection and control system (PCS system), with the event or incident that comprises erratic behaviors or 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Valentino and Garoutte together as a whole for permitting the capability to analyze and report on behavior based on the location of a target (subject of interest) at the time of the behavior for multiple events and to analyze and report based on the target location history for accuracy recordation purposes for a variety of surveillance locales that utilize CCTV cameras (Garoutte’s paragraph [19]).
Valentino and Garoutte do not disclose wherein superimposition of the text on the video of the transaction includes placing the text on top of the video of the transaction. Barone teaches wherein superimposition of the text on the video of the transaction includes placing the text on top of the video of the transaction (paragraph [42], Barone discloses that on screen display generator 90 overlays or superimposes text on top of the video signal and outputs a video for display on a monitor or television, thus the output video display comprises a textual overlay that is superimposed on the top of the video, and in paragraph [60], in fig.13(a), Barone discloses the caption or text on the top of the video to be displayed for viewing on a monitor or television).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Valentino, Garoutte and Barone together as a whole for permitting the display of textual data and information on video images in order to view interactive video image data along with text for signifying the displayed video image data (Barone’s paragraph [7]).
Regarding claim 2, Valentino discloses wherein the controller is configured to further display: video of a subsequent transaction at the transaction device captured by the surveillance camera (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 
Regarding claim 3, Valentino discloses wherein the controller is operatively coupled to a second surveillance camera and a second transaction device (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, thus, displaying multiple camera views and with at least multiple cameras pointed to multiple transaction devices, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected 
Regarding claim 5, Valentino discloses wherein the switch is also operatively coupled to a second transaction device and a second surveillance camera (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, thus the views can be switched from multiple camera views from multiple transaction devices, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device; paragraph [37], Valentino discloses transactions from transaction terminal are recorded and stored in the video database server 24, wherein element 24 functions as a transaction server; paragraph [52], 
Regarding claim 6, Valentino discloses further comprising a storage device for storing the video from the surveillance camera and the transaction data from the transaction device (paragraph [12], Valentino discloses storage of video data from the surveillance cameras in a video server, and paragraph 
Regarding claim 7, Valentino discloses wherein the storage device comprises a recording medium readable by a video playback system (paragraph [12], Valentino discloses storage of video data from the surveillance cameras in a video server, and paragraph [37], Valentino discloses transaction data is stored in video database server 24 in that element 24 functions as a transaction server; paragraph [15], Valentino discloses a graphical user interface GUI for controlling video to be viewed and played back with zoom and playback controls; paragraph [80], Valentino discloses video data and transaction data can be stored on storage media like disks, video server, video database server, etc.). 
Regarding claim 8, Valentino discloses wherein the storage device comprises a computer-readable medium (paragraph [12], Valentino discloses storage of video data from the surveillance cameras in a video server, and paragraph [37], Valentino discloses transaction data is stored in video database server 24 in that element 24 functions as a transaction server; paragraph [80], Valentino discloses video data and transaction data can be stored on storage media like disks, video server, video database server, etc.). 
Regarding claim 9, Valentino discloses wherein the transaction device comprises a point-of-sale terminal (paragraph [9], Valentino discloses implementing surveillance cameras to record on a POST or point-of-sale terminal, wherein paragraph [32], a POST is defined as a point-of-sale terminal). 
Regarding claim 10, Valentino discloses wherein the transaction device comprises an ATM (paragraph [9], Valentino discloses implementing surveillance cameras to record on an automatic teller machine or ATM).
Regarding claim 11, Valentino discloses a surveillance controller for a video surveillance system (paragraph [8], Valentino discloses a video surveillance system, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is 
an input port for receiving transaction data from the transaction device and video from the surveillance camera (paragraph [9], Valentino discloses that at least one surveillance camera is utilized for recording video of each transaction terminal that can include cash register, POST, game table, gaming device, bank window, automatic teller machine, security point, door entry/exit, bank window, change window or any transaction device, etcetera; paragraph [34], Valentino discloses the transaction terminal 6 camera 10 can be monitored with at least one camera, wherein the camera 10 or cameras 10 can monitor the area of interest at a location 8 or any other location of interest with the transaction terminal, thus 
a switch operatively coupled to the transaction device via the input port (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, thus the user can switch views from multiple transaction devices, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device; paragraph [37], Valentino discloses transactions from transaction terminal are recorded and stored in the video database server 24, wherein element 24 functions as a transaction server; paragraph [52], Valentino discloses that transaction signals or data can be monitored and produced for certain transaction events that can be viewed at the viewing station 32 of fig.1, and paragraph [58], Valentino discloses that automated messages are generated for transaction devices that are triggered, and paragraph [59], Valentino discloses that a notification signal is generated to get the user’s attention with an alarm, popup window on the screen of viewing station 32 or remote station 50);
an output port for providing an output signal to the display (paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other 
video of transactions captured by the surveillance camera occurring at the transaction device (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live 
text extracted from the transaction data for each of the transactions superimposed on the video of each of the corresponding transactions (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user; wherein paragraph [38], Valentino discloses a display 35 for 
Valentino does not disclose in response to the switch receiving an exception from the transaction device, the switch automatically causes the output signal to display on the display: video of transactions captured by the surveillance camera occurring at the transaction device.
However, Garoutte discloses in response to the switch receiving an exception from the transaction device (paragraph [91], Garoutte discloses automatically selecting the camera view, via a processor-controlled selection and control system (PCS system), that provides the event or incident to a display monitor of a CCTV (closed circuit television) for viewing by an operator/viewer/user/personnel, wherein the areas or locations of interest to be monitored by the CCTV video cameras obtain video images to be analyzed for image processing to determine whether there is an event or incident that would trigger the selection of the camera view to be displayed onto the display monitor and that motion detectors and other means of discerning an event or incident, thus the exception is that there is an abnormality, an event or incident that trigger the display of the selected camera view for viewing the event or incident; paragraph [92], Garoutte discloses that image analysis is performed by the processor-controlled selection and control system (PCS system) for determining what events or incidents have occurred within the captured video data that can signify the trigger or acknowledgement of the event or 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Valentino and Garoutte together as a whole for permitting the capability to analyze and report on behavior based on the location of a target (subject of interest) at the time of the behavior for multiple events and to analyze and report based on the target location history for accuracy recordation purposes for a variety of surveillance locales that utilize CCTV cameras (Garoutte’s paragraph [19]).
Valentino and Garoutte do not disclose wherein superimposition of the text on the video of each of the transactions includes displaying the text on top of the corresponding video. Barone teaches wherein superimposition of the text on the video of each of the transactions includes displaying the text on top of the corresponding video (paragraph [42], Barone discloses that on screen display generator 90 overlays or superimposes text on top of the video signal and outputs a video for display on a monitor or television, thus the output video display comprises a textual overlay that is superimposed on the top of the video, and in paragraph [60], in fig.13(a), Barone discloses the caption or text on the top of the video 
Regarding claim 12, Valentino discloses wherein the text that is superimposed on the video of a particular transaction corresponds to the receive transaction data that corresponds to that transaction (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, thus displaying view of a first transaction at a first transaction device or any particular transaction that corresponds to the transaction data that corresponds to that transaction, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device; paragraph [37], Valentino discloses transactions from transaction terminal are recorded and stored in the video database server 24, wherein element 24 functions as a transaction server; paragraph [52], Valentino discloses that transaction signals or data can be monitored and produced for certain transaction events that can be viewed at the viewing station 32 of fig.1, and paragraph [58], Valentino discloses that automated messages are generated for transaction devices that are triggered, and 
Regarding claim 13, Valentino discloses wherein the input port is operatively coupled to a second transaction device and a second surveillance camera (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, thus, displaying multiple camera views and with at least multiple cameras pointed to multiple transaction devices, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device; paragraph [37], Valentino discloses transactions from transaction terminal are recorded and stored in the video database server 24, wherein element 24 functions as a transaction server; paragraph [52], Valentino discloses that transaction signals or data can be monitored and produced for certain transaction events that can be viewed at the viewing station 32 of fig.1, and paragraph [58], Valentino discloses that automated messages are generated for transaction devices that are triggered, and paragraph [59], Valentino discloses that a notification signal is generated to get the user’s attention with an alarm, popup window on the screen of viewing station 32 or remote station 50), and can receive second transaction data from the second transaction device (paragraph [64], in fig.8, 
Regarding claim 15, Valentino discloses wherein the switch is also operatively coupled to a second transaction device via the input port (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, thus the views can be switched from multiple camera views from multiple transaction devices, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device; paragraph [37], Valentino discloses transactions from transaction terminal are recorded and stored in the video database server 24, wherein element 24 functions as a transaction server; paragraph [52], Valentino discloses that transaction signals or data can be monitored and produced for certain transaction events that can be viewed at the viewing station 32 of fig.1, and paragraph [58], Valentino discloses that automated messages are generated for transaction devices that are triggered, and paragraph [59], Valentino discloses that a notification signal is generated to get the user’s attention with an alarm, popup window on the screen of viewing station 32 or remote station 50), and in response to receiving an exception from the second transaction device, the switch causes the output signal to display on the 
Regarding claim 16, Valentino discloses wherein the transaction device comprises a point-of-sale terminal (paragraph [9], Valentino discloses implementing surveillance cameras to record on a POST or point-of-sale terminal, wherein paragraph [32], a POST is defined as a point-of-sale terminal). 
Regarding claim 17, Valentino discloses wherein the transaction device comprises an ATM (paragraph [9], Valentino discloses implementing surveillance cameras to record on an automatic teller machine or ATM). 
Regarding claim 18, Valentino discloses a non-transitory computer readable medium embodying instructions executable by a processor (paragraph [38], Valentino discloses a computer with a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in 
receive transaction data from a transaction device and video from a surveillance camera (paragraph [9], Valentino discloses that at least one surveillance camera is utilized for recording video of each transaction terminal that can include cash register, POST, game table, gaming device, bank window, automatic teller machine, security point, door entry/exit, bank window, change window or any transaction device, etcetera; paragraph [34], Valentino discloses the transaction terminal 6 camera 10 can be monitored with at least one camera, wherein the camera 10 or cameras 10 can monitor the area of interest at a location 8 or any other location of interest with the transaction terminal, thus providing a field of view of the area of interest of the camera, and when there are two or more cameras, then there are two or more views are produced), wherein the transaction device is within a field of view of the surveillance camera (paragraph [9], Valentino discloses that at least one surveillance camera is utilized for recording video of each transaction terminal that can include cash register, POST, game table, gaming device, bank window, automatic teller machine, security point, door entry/exit, bank window, change window or any transaction device, etcetera; paragraph [34], Valentino discloses the transaction terminal 6 camera 10 can be monitored with at least one camera, wherein the camera 10 or cameras 10 can monitor the area of interest at a location 8 or any other location of interest with the transaction terminal, thus providing a field of view of the area of interest of the camera, and when there are two or more cameras, then there are two or more views are produced); 
receive an exception from the transaction device (paragraph [10], Valentino discloses that transaction signals can be automatically compared to predetermined threshold for determining if the length of the transaction of leaving drawer of the register is too long, and if the time of the transaction is too long, then an alert or notification is generated to a user to scan and review the video footage, and paragraph [58], Valentino discloses that if the cash drawer of the POS (point of sale) device is open for too long, then an alert or notification is generated to a user to scan and review the video footage to see what went on during the transaction, and paragraph [59], Valentino discloses that an alarm, a pop up 
in response to receiving the exception from the transaction device (paragraph [10], Valentino discloses that transaction signals can be automatically compared to predetermined threshold for determining if the length of the transaction of leaving drawer of the register is too long, and if the time of the transaction is too long, then an alert or notification is generated to a user to scan and review the video footage, and paragraph [58], Valentino discloses that if the cash drawer of the POS (point of sale) device is open for too long, then an alert or notification is generated to a user to scan and review the video footage to see what went on during the transaction, and paragraph [59], Valentino discloses that an alarm, a pop up window message is sent to a viewing station or a remote station for alerting a user that something is potentially wrong), the switch causes an output signal (paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38; paragraph [39], Valentino discloses viewing station 32 serves as an administration station for remotely viewing transactions of the transaction device), wherein the output signal causes a display to display: 
video of a transaction at the transaction device captured by the surveillance camera (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user, wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with 
text extracted from the transaction data corresponding to the transaction superimposed on the video of the transaction (paragraph [64], in fig.8, Valentino discloses the graphical user interface for displaying video data with text extracted from the transaction data corresponding to the camera view in that there is a main menu 182 that includes all cameras with “Bud Register 1”, “Bud Register 2”, etcetera among other numerous camera views, and when the user selects the desired camera view, then the desired camera view will be shown to the user, and paragraph [65], Valentino discloses that user can view still images of all camera views or live video image feeds from all cameras in the selected location by selecting the desired live camera view from the desired camera, and paragraph [66], Valentino discloses that transaction data associated with the selected camera view can be viewed by the user, as well as the combination of the live video and live transaction data of a selected particular camera view as desired by the user; wherein paragraph [38], Valentino discloses a display 35 for displaying the data viewed at a viewing station 32 for permitting the management or other personnel in that there a computer coupled to the display 35 and interface 36 with pointing device 37 and keyboard 38, and wherein a computer comprises a processor or controller, and the user interface 36 can be accessed and utilized by a user to operatively control how the data is processed based on data produced by surveillance camera, transaction device and display; paragraph [39], Valentino discloses viewing station 32 serves as an 
Valentino does not disclose in response to receiving the exception from the transaction device, the switch causes an output signal, wherein the output signal automatically causes a display to display: video of a transaction at the transaction device captured by the surveillance camera.  
However, Garoutte discloses in response to receiving the exception from the transaction device (paragraph [91], Garoutte discloses automatically selecting the camera view, via a processor-controlled selection and control system (PCS system), that provides the event or incident to a display monitor of a CCTV (closed circuit television) for viewing by an operator/viewer/user/personnel, wherein the areas or locations of interest to be monitored by the CCTV video cameras obtain video images to be analyzed for image processing to determine whether there is an event or incident that would trigger the selection of the camera view to be displayed onto the display monitor and that motion detectors and other means of discerning an event or incident, thus the exception is that there is an abnormality, an event or incident that trigger the display of the selected camera view for viewing the event or incident; paragraph [92], Garoutte discloses that image analysis is performed by the processor-controlled selection and control system (PCS system) for determining what events or incidents have occurred within the captured video data that can signify the trigger or acknowledgement of the event or incident for alerting the operator/viewer/user/personnel with a display, from the camera view that automatically selected by the PCS system, of the event or incident that requires the operator/viewer/user/personnel to be aware of, and wherein paragraph [247], Garoutte discloses that mask assignment is performed for establishing security criteria within a monitored scene by the CCTV security camera system, and paragraph [249], Garoutte discloses that erratic behaviors or movements and/or other attributes can signify or alert an event or 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Valentino and Garoutte together as a whole for permitting the capability to analyze and report on behavior based on the location of a target (subject of interest) at the time of the behavior for multiple events and to analyze and report based on the target location history for accuracy recordation purposes for a variety of surveillance locales that utilize CCTV cameras (Garoutte’s paragraph [19]).
Valentino and Garoutte do not disclose wherein superimposition of the text on the video of the transaction includes overlaying the text on top of the video of the transaction. Barone teaches wherein superimposition of the text on the video of the transaction includes overlaying the text on top of the video of the transaction (paragraph [42], Barone discloses that on screen display generator 90 overlays or superimposes text on top of the video signal and outputs a video for display on a monitor or television, thus the output video display comprises a textual overlay that is superimposed on the top of the video, and in paragraph [60], in fig.13(a), Barone discloses the caption or text on the top of the video to be displayed for viewing on a monitor or television).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Valentino, Garoutte and Barone together as a whole for permitting the display of textual data and information on video images in order to view interactive video image data along with text for signifying the displayed video image data (Barone’s paragraph [7]).
Regarding claim 19, Valentino discloses the non-transitory computer readable medium as in claim 18 wherein the text that is superimposed on the video of a particular transaction corresponds to the 
Regarding claim 20, Valentino discloses wherein the transaction device comprises a point-of-sale terminal or an ATM (paragraph [9], Valentino discloses implementing surveillance cameras to record on a . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 5-8, 11-13, 15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13, of U.S. Patent No. 10,341,615 and Garoutte (US 2006/0222206) in view of Barone (US 2002/0075403). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of present Application ‘862 is similar but broader than claim 1 of Patent ‘615 in that claim 1 of present Application disclose a video surveillance system that comprises surveillance camera for capturing video… a display and a controller coupled to the surveillance camera, the transaction device, and the display, the controller configured to receive transaction data from the transaction device and to cause the display to display: video of a transaction at the transaction device captured by the surveillance camera; and text extracted from the transaction data corresponding to the transaction superimposed on the video of the transaction”, and claim 1 of Patent ‘615 discloses “a video surveillance system comprising: a capture unit that receives transaction data from the plurality of transaction devices… cameras to display respective video from the respective one of the plurality of surveillance cameras… wherein superimposition of the text on the respective video of the live transactions includes placing the text corresponding to the transaction data associated with the live transactions…” 
Claim 1 of Patent ‘615 does not disclose in response to receiving an exception from the transaction device, the switch automatically causes the controller to display: video of a transaction at the transaction device captured by the surveillance camera.
However, Garoutte discloses in response to receiving an exception from the transaction device (paragraph [91], Garoutte discloses automatically selecting the camera view, via a processor-controlled selection and control system (PCS system), that provides the event or incident to a display monitor of a CCTV (closed circuit television) for viewing by an operator/viewer/user/personnel, wherein the areas or locations of interest to be monitored by the CCTV video cameras obtain video images to be analyzed for image processing to determine whether there is an event or incident that would trigger the selection of the camera view to be displayed onto the display monitor and that motion detectors and other means of discerning an event or incident, thus the exception is that there is an abnormality, an event or incident that trigger the display of the selected camera view for viewing the event or incident; paragraph [92], Garoutte discloses that image analysis is performed by the processor-controlled selection and control 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Claim 1 of Patent ‘615 and Garoutte together as a whole for permitting the capability to analyze and report on behavior based on the location of a target (subject of interest) at the time of the behavior for multiple events and to analyze and report based on the target location history for accuracy recordation purposes for a variety of surveillance locales that utilize CCTV cameras (Garoutte’s paragraph [19]).
Claim 1 of Patent ‘615 and Garoutte do not disclose wherein superimposition of the text on the video of the transaction includes placing the text on top of the video of the transaction. Barone teaches wherein superimposition of the text on the video of the transaction includes placing the text on top of the video of the transaction (paragraph [42], Barone discloses that on screen display generator 90 overlays or superimposes text on top of the video signal and outputs a video for display on a monitor or television, 
Claim 2 of present Application ‘862 is similar to but broader than claim 1 of Patent ‘615.  Thus,   claim 2 of present Application ‘862 is anticipated by claim 1 of Patent ‘615.  Claim 3 of present Application ‘862 is similar to but broader than claim 1 of Patent ‘615.  Thus, claim 3 of present Application ‘862 is anticipated by claim 1 of Patent ‘615. Claim 5 of present Application ‘862 is similar to but broader than claim 1 of Patent ‘615.  Thus, claim 5 of present Application ‘862 is anticipated by claim 1 of Patent ‘615.  Claim 6 of present Application ‘862 is similar to but broader than claim 2 of Patent ‘615.  Thus, claim 6 of present Application ‘862 is anticipated by claim 2 of Patent ‘615.  Claim 7 of present Application ‘862 is similar to but broader than claim 3 of Patent ‘615.  Thus, claim 7 of present Application ‘862 is anticipated by claim 3 of Patent ‘615.  Claim 8 of present Application ‘862 is similar to but broader than claim 4 of Patent ‘615.  Thus, claim 8 of present Application ‘862 is anticipated by claim 4 of Patent ‘615.  
Claim 11 of present Application ‘862 is very similar to but broader than claim 1 of Patent ‘615 in that claim 11 of present Application ‘862 discloses a surveillance controller for a video surveillance system, wherein the video surveillance system includes a surveillance camera for capturing video, a transaction device within a field of view of the surveillance camera, and a display, wherein the surveillance controller comprises: an input port for receiving transaction data from the transaction device and video from the surveillance camera; an output port for providing an output signal to the display, wherein the output signal causes the display to display: video of transactions captured by the surveillance camera occurring at the transaction device; and text extracted from the transaction data for each of the transactions superimposed on the video of each of the corresponding transactions”, and claim 1 of Patent ‘615 discloses “a video surveillance system comprising: a CCTV keyboard having a controller that groups each of a plurality of surveillance cameras into a respective one of a plurality of zones, wherein each of 
Claim 1 of Patent ‘615 does not disclose in response to the switch receiving an exception from the transaction device, the switch automatically causes the output signal to display on the display: video of transactions captured by the surveillance camera occurring at the transaction device.
However, Garoutte discloses in response to the switch receiving an exception from the transaction device (paragraph [91], Garoutte discloses automatically selecting the camera view, via a processor-controlled selection and control system (PCS system), that provides the event or incident to a display monitor of a CCTV (closed circuit television) for viewing by an operator/viewer/user/personnel, wherein the areas or locations of interest to be monitored by the CCTV video cameras obtain video images to be analyzed for image processing to determine whether there is an event or incident that would trigger the selection of the camera view to be displayed onto the display monitor and that motion detectors and other means of discerning an event or incident, thus the exception is that there is an abnormality, an event or incident that trigger the display of the selected camera view for viewing the event or incident; paragraph [92], Garoutte discloses that image analysis is performed by the processor-controlled selection and control system (PCS system) for determining what events or incidents have occurred within the captured video data that can signify the trigger or acknowledgement of the event or incident for alerting the operator/viewer/user/personnel with a display, from the camera view that automatically selected by the PCS system, of the event or incident that requires the operator/viewer/user/personnel to be aware of, and wherein paragraph [247], Garoutte discloses that mask assignment is performed for establishing security criteria within a monitored scene by the CCTV security camera system, and paragraph [249], Garoutte discloses that erratic behaviors or movements 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Claim 1 of Patent ‘615 and Garoutte together as a whole for permitting the capability to analyze and report on behavior based on the location of a target (subject of interest) at the time of the behavior for multiple events and to analyze and report based on the target location history for accuracy recordation purposes for a variety of surveillance locales that utilize CCTV cameras (Garoutte’s paragraph [19]).
Claim 1 of Patent ‘615 and Garoutte do not disclose wherein superimposition of the text on the video of each of the transactions includes displaying the text on top of the corresponding video. Barone teaches wherein superimposition of the text on the video of each of the transactions includes displaying the text on top of the corresponding video (paragraph [42], Barone discloses that on screen display generator 90 overlays or superimposes text on top of the video signal and outputs a video for display on a monitor or television, thus the output video display comprises a textual overlay that is superimposed on the top of the video, and in paragraph [60], in fig.13(a), Barone discloses the caption or text on the top of the video to be displayed for viewing on a monitor or television).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claim 1 of Patent ‘615, Garoutte and Barone together as a whole for permitting the display of textual data and information on video images in order to view interactive video image data along with text for signifying the displayed video image data (Barone’s paragraph [7]).

 	Claim 18 of present Application ‘862 is very similar to but broader than claim 13 of Patent ‘615 in that both claims pertain to a non-transitory computer readable medium for performing video surveillance, wherein claim 18 of present Application ‘862 discloses “receive transaction data from a transaction device and video from a surveillance camera, wherein the transaction device is within a field of view of the surveillance camera…provide an output signal, wherein the output signal causes a display to display: video of a transaction at the transaction device captured by the surveillance camera…text extracted from the transaction data corresponding to the transaction superimposed on the video of the transaction”, and claim 13 of Patent ‘615 discloses “…A CCTV keyboard with a controller, a video switching unit, and a capture unit, wherein the CCTV controller is connected to the video switching unit and to the capture unit, and wherein the video switching unit is connected to a plurality of surveillance cameras and the capture unit is connected to a plurality of transaction devices… assigning each of the plurality of surveillance cameras to a respective one of a plurality of zones, wherein each of the plurality of zones contains a respective one of the plurality of transaction devices within a respective field of view of a respective one of the plurality of surveillance cameras assigned to the respective one of the plurality of zones, and wherein each of the plurality of zones is a physical location where the respective one of the plurality of transaction devices is located… the capture unit receiving transaction data from the one of the first transaction devices… displaying the first video of the live transaction from the first surveillance camera; and responsive to the selection, the video switching unit and the capture unit displaying text corresponding to the transaction data received from the one of the first transaction devices superimposed on a portion of the first video”.  

However, Garoutte discloses in response to receiving the exception from the transaction device (paragraph [91], Garoutte discloses automatically selecting the camera view, via a processor-controlled selection and control system (PCS system), that provides the event or incident to a display monitor of a CCTV (closed circuit television) for viewing by an operator/viewer/user/personnel, wherein the areas or locations of interest to be monitored by the CCTV video cameras obtain video images to be analyzed for image processing to determine whether there is an event or incident that would trigger the selection of the camera view to be displayed onto the display monitor and that motion detectors and other means of discerning an event or incident, thus the exception is that there is an abnormality, an event or incident that trigger the display of the selected camera view for viewing the event or incident; paragraph [92], Garoutte discloses that image analysis is performed by the processor-controlled selection and control system (PCS system) for determining what events or incidents have occurred within the captured video data that can signify the trigger or acknowledgement of the event or incident for alerting the operator/viewer/user/personnel with a display, from the camera view that automatically selected by the PCS system, of the event or incident that requires the operator/viewer/user/personnel to be aware of, and wherein paragraph [247], Garoutte discloses that mask assignment is performed for establishing security criteria within a monitored scene by the CCTV security camera system, and paragraph [249], Garoutte discloses that erratic behaviors or movements and/or other attributes can signify or alert an event or incident that merits the triggering of the scene, as observed by a camera, to be significant for letting the operator/viewer/user/personnel know by automatically selecting the camera view, via processor-controlled selection and control system (PCS system), with the event or incident that comprises erratic behaviors or movements and/or other attributes, thus, an exception is determined to trigger the display of the camera view to display the event or incident that comprises erratic behaviors or movements and/or other attributes; and paragraph [71], Garoutte discloses that the intelligent video system can be utilized in a variety of fields and tasks for tracking objects, targets, subjects of interest in a video scene, and paragraph [75], Garoutte discloses the object or subject of interest can be any real thing like a person, 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Claim 13 of Patent ‘615 and Garoutte together as a whole for permitting the capability to analyze and report on behavior based on the location of a target (subject of interest) at the time of the behavior for multiple events and to analyze and report based on the target location history for accuracy recordation purposes for a variety of surveillance locales that utilize CCTV cameras (Garoutte’s paragraph [19]).
Claim 13 of Patent ‘615 and Garoutte do not disclose wherein superimposition of the text on the video of the transaction includes overlaying the text on top of the video of the transaction. Barone teaches wherein superimposition of the text on the video of the transaction includes overlaying the text on top of the video of the transaction (paragraph [42], Barone discloses that on screen display generator 90 overlays or superimposes text on top of the video signal and outputs a video for display on a monitor or television, thus the output video display comprises a textual overlay that is superimposed on the top of the video, and in paragraph [60], in fig.13(a), Barone discloses the caption or text on the top of the video to be displayed for viewing on a monitor or television).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claim 13 of Patent ‘615, Garoutte and Barone together as a whole for permitting the display of textual data and information on video images in order to view interactive video image data along with text for signifying the displayed video image data (Barone’s paragraph [7]).
Claim 19 of present Application ‘862 is similar to but broader than claim 13 of Patent ‘615.  Thus, claim 19 of present Application ‘862 is anticipated by claim 13 of Patent ‘615.  
Claims 9, 10, 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,615, Garoutte (US 2006/0222206) and Barone (US 2002/0075403) in view of Valentino (US 2005/0177859).  
With regards to claim 9, claim 1 of Patent ‘615, Garoutte and Barone do not disclose wherein the transaction device comprises a point-of-sale terminal. However Valentino teaches wherein the transaction device comprises a point-of-sale terminal (paragraph [9], Valentino discloses implementing surveillance 
With regards to claim 10, claim 1 of Patent ‘615, Garoutte and Barone do not disclose wherein the transaction device comprises an ATM. However Valentino teaches wherein the transaction device comprises an ATM (paragraph [9], Valentino discloses implementing surveillance cameras to record on an automatic teller machine or ATM).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claim 1 of Patent ‘615, Garoutte and Barone with Valentino’s teaching for permitting video data to be recorded for the purpose of documenting the events at a transaction device in order to recall or summon important moments during a transaction event when needed for reporting to police or other people.
With regards to claim 16, claim 1 of Patent ‘615, Garoutte and Barone do not disclose wherein the transaction device comprises a point-of-sale terminal. However, Valentino teaches wherein the transaction device comprises a point-of-sale terminal (paragraph [9], Valentino discloses implementing surveillance cameras to record on a POST or point-of-sale terminal, wherein paragraph [32], a POST is defined as a point-of-sale terminal).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claim 1 of Patent ‘615, Garoutte and Barone with Valentino’s teaching for permitting video data to be recorded for the purpose of documenting the events at a transaction device in order to recall or summon important moments during a transaction event when needed for reporting to police or other people.
With regards to claim 17, claim 1 of Patent ‘615, Garoutte and Barone do not disclose wherein the transaction device comprises an ATM. However, Valentino teaches wherein the transaction device comprises an ATM (paragraph [9], Valentino discloses implementing surveillance cameras to record on an automatic teller machine or ATM).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claim 1 of Patent ‘615, Garoutte and Barone with Valentino’s teaching for .
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,341,615, Garoutte (US 2006/0222206) and Barone (US 2002/0075403) in view of Valentino (US 2005/0177859). 
With regards to claim 20, claim 13 of Patent ‘615, Garoutte and Barone do not disclose wherein the transaction device comprises a point-of-sale terminal or an ATM. However, Valentino teaches wherein the transaction device comprises a point-of-sale terminal or an ATM (paragraph [9], Valentino discloses implementing surveillance cameras to record on a POST or point-of-sale terminal, or an automatic teller machine or ATM, wherein paragraph [32], a POST is defined as a point-of-sale terminal). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of claim 13 of Patent ‘615, Garoutte and Barone with Valentino’s teaching for permitting video data to be recorded for the purpose of documenting the events at a transaction device in order to recall or summon important moments during a transaction event when needed for reporting to police or other people.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488